PER CURIAM.
Having considered appellant’s response to our order of September 1, 2005, we conclude that the notice of appeal was not timely filed. Accordingly, we must dismiss the appeal for lack of jurisdiction. See generally Miami-Dade County v. Peart, 843 So.2d 363, 364 (Fla. 3d DCA 2003) (“ ‘[failure to file any notice within the 30-day period constitutes an irremediable jurisdictional defect’ ”) (quoting from First Nat’l Bank in Fort Myers v. Fla. Unemployment Appeals Comm’n, 461 So.2d 208, 208 (Fla. 1st DCA 1984)).
APPEAL DISMISSED.
ALLEN, WEBSTER and THOMAS, JJ., concur.